          CASE 0:19-cv-01048-ECT-BRT Doc. 117 Filed 08/03/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

                                                        Case No.: 19-CV-01048-ECT-BRT
 Strio Consulting, Inc.,
 a Minnesota Corporation,

      Plaintiff and Counterclaim Defendant,
 v.                                               ROCKETPOWER INC.’S MOTION
                                                 TO DISQUALIFY FAFINSKI, MARK
 RocketPower, Inc.,                                     & JOHNSON, P.A.
 a Delaware Corporation,

      Defendant and Counterclaim Plaintiff.


                                                        Case No.: 19-CV-01928-ECT-BRT
 RocketPower, Inc.,
 a Delaware Corporation,

      Plaintiff and Counterclaim Defendant,

 v.

 Strio Consulting, Inc.,
 a Minnesota Corporation

      Defendant and Counterclaim Plaintiff.

        RocketPower, Inc. (“RocketPower”), through undersigned counsel, hereby

respectfully moves to disqualify the law firm Fafinski Mark & Johnson, P.A. (“FMJ”)

from its representation of Strio Consulting, Inc. (“Strio”) in the above captioned matters.

        The basis for RocketPower’s Motion, which is more fully set forth in its

Memorandum of Law and Points of Authority filed contemporaneously herewith, is that

FMJ entered into an attorney-client relationship with RocketPower, that attorney-client

relationship gives rise to FMJ’s conflict-of-interest in its representation of Strio in these


{00506593.DOCX /}
          CASE 0:19-cv-01048-ECT-BRT Doc. 117 Filed 08/03/20 Page 2 of 2




matters, and that RocketPower has not waived the conflict. Accordingly, pursuant to

Rule 1.7 and 1.9(a) of the Minnesota Rules of Professional Conduct, FMJ should be

disqualified from representing Strio in the above captioned matters.

        RocketPower requests oral argument on this Motion.

        Dated this 3rd day of August, 2020.

                                             COHNE KINGHORN



                                         /s/ Lisa R. Petersen
                                         Lisa R. Petersen (Admitted pro hac)
                                         111 East Broadway, 11th Floor
                                         Salt Lake City, UT 84111
                                         Telephone: 801-363-4300
                                         Facsimile: 801-363-4378
                                         lpetersen@ck.law

                                             and

                                         Courtland C. Merrill (#311984)
                                         ANTHONY OSTLUND BAER
                                         & LOUWAGIE, P.C.
                                         3600 Wells Fargo Center
                                         90 South Seventh Street
                                         Minneapolis, Minnesota 55402
                                         Telephone: 612-349-6969
                                         Facsimile: 612-349-6996
                                         cmerrill@anthonyostlund.com

                                         Attorneys for RocketPower, Inc.




{00506593.DOCX /}                        2
